             Case 3:12-cv-02039-GAG Document 1087 Filed 01/28/19 Page 1 of 1



 1                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF PUERTO RICO
 2

 3    UNITED STATES OF AMERICA,

 4    Plaintiff,
                                                               CIVIL NO. 12-2039 (GAG)
 5    v.

 6    COMMONWEALTH OF PUERTO RICO
      et al.,
 7
      Defendants.
 8
                                                 ORDER
 9

10          The Commonwealth on or before February 15, 2019 shall deposit with the Clerk of Court

11   the sum of $60,000 to compensate the Special Master during the remainder of fiscal year, for work

12   beginning February 1, 2019. This amount includes travel and lodging fees. Dr. Del Carmen has

13   informed the Court that any work in excess of said cap will be performed on a pro bono basis. The

14   Special Master’s budget shall remain separate to that of the Monitor.

15
            SO ORDERED.
16
            In San Juan, Puerto Rico this 28th day of January 2019.
17
                                                                  s/ Gustavo A. Gelpí
18                                                              GUSTAVO A. GELPI
                                                              United States District Judge
19

20

21

22

23

24
